Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 12/28/2020. Claims 1, 14-16 have been amended. Claim 13 is cancelled.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Kai (US Publication 2012/0052345) in view of Mardell et al., on claims 1-10, 12, 14-16 are withdrawn because the Applicants amended the claims.
Double Patenting
The nonstatutory double patenting rejection is withdrawn because the Applicant has amended the claims. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to a battery module carrier comprising a carrier frame configured to accommodate a first component carrier comprising a control electronics assembly and a signal port and a second component carrier being configured to accommodate a battery submodule. The second component carrier forming a unit together with the battery submodule accommodated herein. The unit being configured to attach and detach from the carrier frame. The first and second component carriers are mechanically interconnected via a plurality of bolts configured to provide at least one of an electrical  
The prior art US Publication 2012/0052345 to Kai discloses a vehicle comprising a battery module carrier comprising a carrier frame (Fig 1) configured to accommodate a first component carrier (Fig. 3, the carrier that includes 79) and a plurality of second component carriers (Fig. 4), the first component carrier comprising a control electronics assembly (79, 80) and a signal port (50), each of the second component carriers being configured to 10 accommodate a battery submodule, wherein the carrier frame is configured to provide an external electronic connection (4, 5) to the first component carrier via the signal port (Fig. 17). The Kai reference discloses that each of the component caries forming a unit together with the battery submodule accommodated therein, the unit being configured to be attached and detached from the carrier frame via screws (Fig. 4). The Kai reference, also discloses the carrier frame comprise a plurality of longitudinal beams and a plurality of crossbeams (Fig. 14, 38, 32, walls 2). The Kai reference discloses that each of the first and second component carriers comprise connection element configured to be attached to the longitudinal beams or the crossbeams with screws (Fig. 6, 12). However, the Kai reference does not disclose, nearly disclose or provide motivation to for the fuel cell to comprise a battery module carrier comprising a carrier frame configured to accommodate a first component carrier comprising a control electronics assembly and a signal port and a second component carrier being configured to accommodate a battery submodule. The second component carrier forming a unit together with the battery submodule accommodated herein. The unit being configured to attach and detach from the carrier frame. The first and second 
The prior art US Publication 2012/0237803 to Mardell et al. discloses battery module carriers to comprise second components carriers to  be fabricated by aluminum or an aluminum alloy using an extrusion process in order to achieve the desired rigidity and strength with minimal weight. However, the Mardell et al. reference does not disclose, nearly disclose or provide motivation to for the fuel cell to comprise a battery module carrier comprising a carrier frame configured to accommodate a first component carrier comprising a control electronics assembly and a signal port and a second component carrier being configured to accommodate a battery submodule. The second component carrier forming a unit together with the battery submodule accommodated herein. The unit being configured to attach and detach from the carrier frame. The first and second component carriers are mechanically interconnected via a plurality of bolts configured to provide at least one of an electrical connection and an electronic connection between the first component carrier and the second component carriers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion5
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725